DETAILED ACTION
Applicants' arguments, filed November 23, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1, 4, 8, 17, 21-28 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atsushi et al. (US 2003/0124068) in view of Trivedi et al. (US 2006/0140883). The rejection is maintained. Claim 8 is cancelled.
Atsushi et al. disclose oral preparation comprising fluoride, an acid compound having a pKa of 2.5 to 6.0 or salt thereof and water (Abstract). The fluoride comprises 0.02 to 0.7% of the compositions (Abstract). The composition has a pH ranging from 3.0 to 5.5 (paragraph 0021). The acid to salt ratio ranges from 1:10 to 10:1 (paragraph 0019). Acids include succinic, fumaric, maleic, lactic, tartaric, citric and malic acids (paragraph 0016). The acids create a buffer system with a salt (paragraph 0018). Malic acid comprises 5% of the compositions (Examples). The acid comprises 0.1 to 5 mol/kg, preferably 0.1 to 2 mol/kg of the compositions, which would be 1.34% to about 27%. 
Atsushi et al. differ from the instant claim insofar as they do not disclose olaflur as the amine fluoride.
Trivedi et al. disclose oral compositions comprising a fluoride source. The fluoride source may be an amine fluoride such as olaflur, N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride. Silica may be added to the oral care compositions (paragraph 0030). Sorbitol may be added as a humectant and comprises 2 to 25% of the compositions. Titanium dioxide is also used as a colorant in an amount ranging from 0.1% to about 5%. .  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride as the amine fluoride, sorbitol as a humectant and silica as an abrasive because it is a suitable amine fluoride, a suitable humectant and a suitable abrasive for oral compositions. 
prima facie case of obviousness exists.  MPEP 2144.05 A.  Therefore the composition of the instant claims are obvious over Atsushi et al.


Response to Arguments
The Examiner submits that Atushi suggests the buffer system and specifically discloses succinic acid and malic acid (paragraph 0017). There is even an example that   comprises malic acid with a pH of 4.5, which falls within the range of the instant claims.  In regard to the improved buffer system, Atushi discloses the buffer system of the instant claims. The pH of the buffer is determined by the ratio of the acid and base that make up the buffer. Atushi teaches the acids of the instant claims at a pH that overlaps the pH of the instant claims. In regards to the olaflur, Atushi discloses amine fluoride. Olaflur is an amine fluoride used in oral composition as supported and disclosed by Trivedi. Therefore it would have been obvious to have used olaflur as the amine fluoride of Atushi. In regard to the broad ratio range, it is in the relative skill of one of ordinary skill in the art to reach the desired ratio of acid to base to reach the desired pH since the pH is dependent on the ratio. In regards to the amounts, Atushi discloses that the buffer may comprise as low as 1.34%, which is close to 1.4% of the instant claims. In regard to oral care compositions being rarely kept at the advantageous slightly acidic level, Atushi discloses that the compositions are acidic, discloses the acids in the instant claims and 

2) Claims 1, 4, 17, 21-28 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2006/0099153) in view of Trivedi et al. (US 2006/0140883). Claim 8 is cancelled. 
Kato et al. disclose oral preparation comprising water, fluoride, and an organic acid and/or inorganic acid (Abstract). The composition has a pH ranging from 3.0 to 5.5 (paragraph 0029). The acid to salt ratio ranges from 1:10 to 10:1 to ensure a sufficient buffering capability (paragraph 0041). Acids include tartaric, malic acid and salts thereof (paragraph 0039). The acids create a buffer system with a salt (paragraph 0018). Salts of malic acid or tartaric acid include sodium and potassium salts (paragraph 0039). Malic acid comprises 1% and 2% of the compositions (Examples). The acid comprises 0.03 to 0.5 mol/kg, which would be 0.4% to 6.7% (paragraph 0041). Fluorides include sodium fluoride, potassium fluoride and amine fluoride (paragraph 0021).  The fluoride comprises 0.02 to 0.2 wt% (in terms of fluorine atoms) of the compositions (paragraph 
	Kato et al. are discussed above and differ from the instant claim insofar as they do not disclose olaflur as the amine fluoride.
Trivedi et al. disclose oral compositions comprising a fluoride source. The fluoride source may be an amine fluoride such as olaflur, N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride. Silica may be added to the oral care compositions (paragraph 0030). Sorbitol may be added as a humectant and comprises 2 to 25% of the compositions. Titanium dioxide is also used as a colorant in an amount ranging from 0.1% to about 5%. .  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride as the amine fluoride, sorbitol as a humectant and silica as an abrasive because it is a suitable amine fluoride, a suitable humectant and a suitable abrasive for oral compositions. 
The prior art does not disclose the exact claimed values 1:2 to 2:1 acid to salt, but does overlap 1:10 to 10:1 acid to salt.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 


Response to Arguments
The Examiner submits that Kato suggests the buffer system and specifically discloses succinic acid and malic acid. There is even an example that   comprises malic acid with a pH of 4.5, which falls within the range of the instant claims.  In regard to the improved buffer system, Kato discloses the buffer system of the instant claims and in the examples, the amounts of malic acid ranges from 1 to 2. In regards to the olaflur, Kato discloses amine fluoride. Olaflur is an amine fluoride used in oral composition as supported and disclosed by Trivedi. Therefore it would have been obvious to have used olaflur as the amine fluoride of Kato. In regard to the results, it appears the results are dependent on the presence of the buffer. The compositions of Kato comprise the buffers recited by the instant claims and therefore should increase fluoride uptake. In regard to the requirement of a specific fluoride, there does not appear to be a comparison of the different effects of using different fluorides. Olaflur appears to be the only fluoride tested in the instant specification. Therefore it is not clear if the fluoride uptake is affected when another fluoride is used or if the results a unique to olaflur.  Therefore the rejection is maintained. 

Conclusion
Claims 1, 4, 8, 17, 21-28 and 32-34 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612